Exhibit 10.2

 

LOGO [g949667g0620131454041.jpg]

Exhibit B

Anthony DiSilvestro

7 College Avenue

Haverford, PA 19041

Re:    The Mattel, Inc. Executive Severance Plan B

Dear Anthony:

This letter agreement (“Letter Agreement”) relates to the Mattel, Inc. Executive
Severance Plan B (the “Plan”).

Through this Letter Agreement, you are being offered the opportunity to become a
participant in the Plan (a “Participant”), and thereby to be eligible to receive
the severance benefits set forth therein. The day you start employment with
Mattel (anticipated to be June 29, 2020) shall be your “Eligibility Date” for
purposes of the Plan. Terms used in this Letter Agreement, but not otherwise
defined, will have the meaning set forth in the Plan.

A copy of the Plan is attached to this Letter Agreement. You should read it
carefully and become comfortable with its terms and conditions, and those set
forth below.

By signing below, you will be acknowledging and agreeing to the following
provisions:

 

  a.

that you have received and reviewed a copy of the Plan;

 

  b.

that participation in the Plan requires that you agree irrevocably and
voluntarily to the terms of the Plan (including, without limitation, the
covenants set forth in Section 7 of the Plan) and the terms set forth below; and

 

  c.

that you have had the opportunity to carefully evaluate this opportunity, and
desire to participate in the Plan according to the terms and conditions set
forth herein.

Subject to the foregoing, we invite you to become a Participant in the Plan.

NOW, THEREFORE, you and Mattel (hereinafter referred to as “the parties”) hereby
AGREE as follows:

1.    As a condition of receiving the Severance Benefit (other than the Accrued
Amounts and Other Benefits), you must (a) execute and accept the terms and
conditions of, and the effectiveness of, a General Release of All Claims (the
“Release”) in substantially the form attached hereto as Exhibit A (which form
may be modified by Mattel to the extent Mattel determines in good faith that any
such modification is necessary to make it valid and encompassing under
applicable law) and such Release must become irrevocable within fifty- five
(55) days following your Date of Termination, (b) comply with the covenants set
forth in Section 7 of the Plan and (c) promptly resign from any position as an
officer, director or fiduciary of any Mattel-related entity.

2.    In consideration of becoming eligible to receive the Severance Benefits
provided under the terms and conditions of the Plan, you agree to waive any and
all rights, benefits, and privileges to severance benefits that you might
otherwise be entitled to receive under any other plan or arrangement.

3.    You understand that the waiver set forth in Section 2 above is irrevocable
for so long as this Letter Agreement is in effect, and that this Letter
Agreement and the Plan set forth the entire agreement between the parties with
respect to any subject matter covered herein.



--------------------------------------------------------------------------------

4.    This Letter Agreement shall terminate, and your status as a Participant in
the Plan shall end, on the first to occur of –

 

  a.

your termination of employment for a reason other than a “Covered Termination”
as defined in Section 2(e) of the Plan, and

 

  b.

the first anniversary of your Eligibility Date; provided that commencing on the
first day of the first month following the month in which your Eligibility Date
occurs and on the first day of each month thereafter (the most recent of such
dates is hereinafter referred to as the “Renewal Date”), your participation in
the Plan shall be automatically extended so as to terminate one year from such
Renewal Date, unless at least 90 days prior to any Renewal Date (including prior
to your Eligibility Date) Mattel shall give notice to you that your
participation in the Plan shall not be so extended beyond the first anniversary
of such Renewal Date. Accordingly, you shall retain your status as a Participant
for at least 15 months following any notice from Mattel that your participation
in the Plan is not being extended.

5.    Notwithstanding anything herein to the contrary, if a Change of Control
occurs while you are a Participant in the Plan, in no event will your status as
a Participant in the Plan end prior to the end of the twenty-four (24) month
period beginning on a Change of Control regardless of when any written
notification is given to you terminating your participation in the Plan
(including any written notification given prior to such Change of Control) in
accordance with Section 4(b).

6.    Your participation in the Plan shall continue in effect following any
Covered Termination that occurs while you are a Participant in the Plan with
respect to all rights and obligations accruing as a result of such termination.

7.    You recognize and agree that your execution of this Letter Agreement
results in your enrollment and participation in the Plan, that you agree to be
bound by the terms and conditions of the Plan and this Letter Agreement, and
that you understand that this Letter Agreement may not be amended or modified
except pursuant to Section 12 of the Plan.

 

Dated: June 19, 2020   

    Mattel, Inc.

 

/s/ Ynon Kreiz

By: Ynon Kreiz Title: Chairman and Chief Executive Officer

ACCEPTED AND AGREED TO this 19th day of June, 2020.

 

Anthony DiSilvestro

Your Name (printed)

/s/ Anthony DiSilvestro

Your Signature

 

 

2



--------------------------------------------------------------------------------

EXHIBIT A TO PARTICIPATION LETTER AGREEMENT

GENERAL RELEASE

OF ALL CLAIMS

1.    For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned (the “Participant”) does hereby on behalf of the
Participant and the Participant’s successors, assigns, heirs and any and all
other persons claiming through the Participant, if any, and each of them,
forever relieve, release, and discharge Mattel, Inc. (“Mattel”) and its
respective predecessors, successors, assigns, owners, attorneys,
representatives, affiliates, Mattel corporations, subsidiaries (whether or not
wholly-owned), divisions, partners and their officers, directors, agents,
employees, servants, executors, administrators, accountants, investigators,
insurers, and any and all other related individuals and entities, if any, and
each of them (collectively, the “Released Parties”), in any and all capacities
from any and all claims, debts, liabilities, demands, obligations, liens,
promises, acts, agreements, costs and expenses (including, but not limited to
attorneys’ fees), damages, actions and causes of action, of whatever kind or
nature, including, without limiting the generality of the foregoing, any claims
arising out of, based upon, or relating to the hire, employment, remuneration
(including salary; bonus; incentive or other compensation; vacation, sick leave
or medical insurance benefits; or other benefits) or termination of the
Participant’s employment with Mattel.

2.    This release (“Release”) includes a release of all known and unknown
claims the Participant may have as of the time of signing this Agreement against
any Released Parties including, but not limited to, all claims under the Federal
Age Discrimination in Employment Act (“ADEA”), as amended by the Older Workers
Benefit Protection Act (“OWBPA”), Worker Adjustment & Retraining Notification
Act (the WARN Act), the Family and Medical Leave Act (FMLA), Title VII of the
Civil Rights Act of 1964, Sections 1981 and 1983 of the Civil Rights Act of
1866, the Americans With Disabilities Act (ADA), the Employee Retirement Income
Security Act of 1974 (ERISA), and all claims based upon or related to
discrimination, harassment, retaliation, defamation, breach of a contract or
covenant, fraud, negligence, breach of duty, privacy, copyright, trademark or
patent infringement, trade secrets, unfair competition, termination of the
employment relationship, tort claims, common law claims, equitable claims, and
any and all claims for violation of any federal, state, local, municipal, or
other governmental law, statute, regulation, or ordinance.

This Release does not include: (i) any claims that the law does not permit the
Participant to release by private agreement (including unemployment and workers’
compensation benefits); (ii) vested benefits (except already validly denied
benefits) under any employee-benefit plan governed by ERISA; (iii) any right to
be indemnified by the Company (including, without limitation, the Participant’s
rights under Section 2802 of the California Labor Code); (iv) Participant’s
right to enforce the Participant Letter Agreement and this Release.

3.    Notwithstanding any other provision of this Release, this Release does not
apply to any rights or claims which arise after the execution of this Release.

4.    This Release covers both claims that the Participant knows about and those
the Participant may not know about. The Participant expressly waives all rights
afforded by any statute (such as Section 1542 of the Civil Code of the State of
California) which limits the effect of a release with respect to unknown claims.
The Participant understands the significance of the Participant’s release of
unknown claims and the Participant’s waiver of statutory protection against a
release of unknown claims (such as under Section 1542). Section 1542 of the
Civil Code of the State of California states as follows:

“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”

Notwithstanding the provisions of Section 1542, the Participant expressly
acknowledges that this Release is intended to include both claims that the
Participant knows about and those the Participant does not know or suspect to
exist.



--------------------------------------------------------------------------------

5.    The Participant hereby represents and warrants that he or she has not
filed, initiated, or prosecuted (or caused to be filed, initiated, or
prosecuted) any lawsuit, complaint, charge, action, compliance review,
investigation, or proceeding with respect to any claim this Release purports to
waive, and the Participant covenants never to do so in the future, whether as a
named plaintiff, class member, or otherwise. The Participant understands that
this Release does not prevent him/her from communicating directly with,
cooperating with, or providing information to any government or regulatory
entity (such as the U.S. Equal Employment Opportunity Commission (EEOC),
National Labor Relations Board (NLRB), U.S. Department of Labor (DOL), U.S.
Securities and Exchange Commission (SEC)), and/or state or local analogues,
subject to any obligation Participant may have to take steps to protect
confidential information from public disclosure. Further, the Participant
understands that this Release does not prevent him/her from filing, cooperating
with, or participating before the Equal Employment Opportunity Commission or any
state or local fair employment practices agency. Provided however, that the
Participant acknowledges that he/she releases any right to personally seek
reinstatement, damages, remedies, or other relief as to any claim that the
Participant released by signing this Release, as the Participant has waived any
right the Participant might have had to any of those things to the extent such
release is not prohibited by law.

If the Participant is ever awarded or recovers any amount as to a claim the
Participant purported to waive in this Release, the Participant agrees that the
amount of the award or recovery shall be reduced by the amounts he or she was
paid under this Plan, increased appropriately for the time value of money, using
an interest rate of 10% per annum. The Participant covenants to never directly
or indirectly make a claim against any Released Party under California
Business & Professions Code Section 17200 or under any other unfair competition
law of any jurisdiction, whether as a named plaintiff, class member, or
otherwise.

6.    The provisions of this Release are severable, and if any part of it is
found to be unenforceable, the other paragraphs shall remain fully valid and
enforceable. This Release shall be construed in accordance with its fair meaning
and in accordance with the laws of the State of California, without regard to
conflicts of laws principles thereof.

7.    The Participant is strongly encouraged to consult with an attorney before
signing this Release. The Participant acknowledges that the Participant has been
advised of this right to consult an attorney and the Participant understands
that whether to do so is the Participant’s decision. The Participant
acknowledges that Mattel has advised the Participant that the Participant has
twenty-one (21) days in which to consider whether the Participant should sign
this Release and has advised the Participant that if the Participant signs this
Release, the Participant has seven (7) days following the date on which the
Participant signs the Release to revoke it and that the Release will not be
effective until after this seven-day period had lapsed. In order to revoke the
Release, Participant must deliver a signed notice of revocation to the Chief
People Officer at 333 Continental Blvd. El Segundo, CA, 90245, no later than the
end of the seventh calendar day after the day on which the Participant signed
this Release. If Participant revokes this Release, it will not go into effect
and Participant will not receive any payments or benefits that are contingent on
Participant’s agreement to this Release.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Date:  

 

    Mattel, Inc.       Date:  

 

    [Participant]  